DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for particles on a surface of the zeolite membrane facing away from the substrate having the recited aspect ratios, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In particular, the instant specification teaches the aspect ratios of the particles being determined by SEM imaging. See Figs. 2 and 3 and paragraphs [0030]-[0032] of corresponding Pre-Grant Publication US 2020/0306700 A1. Since only the surface of the zeolite membrane facing away from the substrate is visible, it is the only surface for which the aspect ratios can be directly determined. However, independent claims 1 and 5 recite particles on “a surface” of the membrane having the recited aspect ratios. The phrase “a surface” is seen as encompassing the surface facing away from the substrate or an opposite surface facing towards the substrate. Thus the claim language is seen as encompassing the surface facing towards the substrate having the recited aspect ratios while the instant disclosure does not teach how the aspect ratios could be determined for this surface. Furthermore, the presence of seed crystals could influence the aspect ratios for the surface facing the substrate and it is not apparent that the zeolite membrane will have the same aspect ratios on both surfaces.
Claim 2-4, 6 and 7 are likewise rejected due to their dependence from claims 1 and 5.
The Examiner notes that this rejection could be overcome by rewriting the phrase “a surface of said zeolite membrane” at lines 5 and 11 of claims 1 and 5, respectively, to read along the lines of “a surface of said zeolite membrane facing away from the substrate”.

Allowable Subject Matter

5.	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

6.	The following is a statement of reasons for the indication of allowable subject matter:


However, the SAT-type zeolite particles on a surface of the zeolite membrane facing away from the substrate are not disclosed as having any particular shape or aspect ratio. Furthermore, the reference mentions SAT-type zeolite seed crystals being formed from the hydrothermal synthesis solution as a powder, which would imply a roughly spherical shape with an aspect ratio of about 1 (see Noda et al. at paragraphs [0060]-[0061]). 
Hagio et al. (US 2015/0010704 A1) discloses a zeolite membrane complex comprising a support and a zeolite membrane formed on the support, wherein the zeolite membrane is formed using seed crystal particles having an average aspect ratio of 1.48, 1.54 or 1.58 with 100% of the particles having an aspect ratio between 1 and 3 at the abstract and Table 1 at paragraph [0093].
	However, Hagio et al. is directed to DDR type zeolite and does not teach or suggest SAT type zeolites.
	Suzuki et al. (US 2008/0214686 A1) discloses a zeolite membrane complex comprising a support and a zeolite membrane formed on the support, wherein particles on a surface of the zeolite membrane facing away from the substrate have an elongated shape and an aspect ratio greater than 1 at Figs. 1-5 and 13, the abstract and paragraph [0035].
	However, Suzuki et al. is directed primarily to MFI zeolites and also mentions a few other types of zeolites including LTA, MOR, AFI and DDR but is silent regarding SAT zeolites.
	With regard to claims 1-4, the prior art made of record does not teach or fairly suggest the zeolite membrane complex of claim 1 wherein zeolite membrane is of an SAT-type zeolite, and wherein particles on a surface of the zeolite membrane facing away from the substrate having an aspect ratio between 1.2 and 10 account for at least 85% of an area of the surface of the zeolite membrane.
.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 9, 2021